                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


CHERYL MALDEN,                           )
                                         )
                       Plaintiff,        )
                                         )
      vs.                                )             Case No. 19 C 3226
                                         )
BANK OF AMERICA, N.A.,                   )
FANNIE MAE, and REAL                     )
PROPERTY MANAGEMENT,                     )
                                         )
                       Defendants.       )


                          MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

      Cheryl Malden sued Bank of America, Fannie Mae, and Real Property Services

in state court. In her lawsuit, Ms. Malden sought to overturn a judgment of foreclosure

entered against her in state court, and she sought damages on claims for breach of

contract, violation of the Illinois Consumer Fraud Act, and other claims. Bank of

America and Fannie Mae removed the case to federal court based on diversity of

citizenship, saying that Ms. Malden had actually asserted no claims against Real

Property Management, so that company should be disregarded for purposes of

determining diversity. Ms. Malden then filed an amended complaint essentially

confirming this, as she named only Bank of America and Fannie Mae as defendants.

Defendants have now moved to dismiss Ms. Malden's suit on the basis of res judicata,

or claim preclusion.

      For the reasons stated below, the Court grants defendants' motion to dismiss.
                                           Facts

         The Court takes the facts from Ms. Malden's amended complaint and its

attachments, as well as documents referenced in the complaint, as well as materials

from the court record of the foreclosure lawsuit, which the Court may consider even

though this is a motion to dismiss under Rule 12(b)(6), because Ms. Malden refers so

extensively to the state court suit in her complaint. See, e.g., Reed v. Palmer, 906 F.3d

540, 548 (7th Cir. 2018); Henson v. CSC Credit Servs., 29 F.3d 280, 284 (7th Cir.

1994).

         In 2006, Ms. Malden obtained a home mortgage loan with Countrywide Bank.

The loan was secured by a real estate mortgage in favor of Mortgage Electronic

Registration Systems, Inc. (MERS), as nominee for Countrywide and its successors and

assigns. MERS later assigned the mortgage to BAC Home Loans Servicing, LP. BAC

merged into Bank of America.

         BAC filed suit against Ms. Malden in state court in 2011, alleging she had

defaulted on her loan and seeking foreclosure. To the best of this Court's knowledge,

Ms. Malden asserted no counterclaims. The state court entered a judgment of

foreclosure and sale against Malden in 2013. In March 2018, the state court entered an

order approving a sheriff's sale of the property, directing the issuance of a deed to Bank

of America, and giving Bank of America possession of the property.

         Ms. Malden filed the present lawsuit about a year later, in March 2019. In her

amended complaint, Ms. Malden alleges that Countrywide engaged in a scheme "to

fraudulently get homeowners to take out loans that they could not afford by using

fraudulent or false documentation to get homeowners approved." Am. Compl. (dkt. no.



                                              2
9), p. 9 of 46, see also id., p. 11 of 46. This generated large commissions for

Countrywide salespeople. Id., p. 12 of 46. Ms. Malden alleges that in her case, the

loan agent had her leave the date blank when she signed the relevant papers, see id.,

and apparently filled this in later, which she alleges was fraudulent. See id. Ms. Malden

also alleges that a Countrywide representative said he would get her loan approved by

relying on the amounts held in her retirement account, which she also alleges was

fraudulent. See id., p. 15 of 46. With respect to the foreclosure case, Ms. Malden

contends that Bank of America could not prove that it was a valid holder of her note and

mortgage, and she says that the defendants never were able to produce her original

promissory note despite her requests. See id., p. 18 of 46. She contends that the state

court judge improperly found against her in the state court case for these reasons. See

id. Ms. Malden also appears to allege that the claimed assignment of her note and

mortgage was inappropriate and a breach of contract, see id., pp. 21-22 of 46, and/or

that the transfer of her loan into a pool was a breach of contract and/or fraud, see id., p.

23 of 46.

                                        Discussion

       Defendants contend that Ms. Malden's claims are barred by the doctrine of res

judicata, or claim preclusion. The preclusive effect of a state-court judgment is

determined by the law of the state where the judgment was rendered, in this case

Illinois. 28 U.S.C. § 1738; Marrese v. Am. Academy of Orthopaedic Surgeons, 470 U.S.

373, 380 (1985). In order for claim preclusion to bar a subsequent lawsuit under Illinois

law, there must be a final judgment on the merits by a court of competent jurisdiction; an

identity of the causes of action; and an identity of the parties or their privies. Rein v.



                                              3
David A. Noyes & Co., 172 Ill. 2d 325, 337, 665 N.E.2d 1199, 1205 (1996). If these

three elements are present, claim preclusion "will bar not only every matter that was

actually determined in the first suit, but also every matter that might have been raised

and determined in that suit." Id. at 338, 665 N.E.2d at 1205.

       The first and third of the three requirements are unquestionably met.

Specifically, the state court's approval of the sheriff's sale of the property constituted a

final judgment on the merits. See HSBC Bank USA, N.A. v. Townsend, 793 F.3d 771,

775-76 (7th Cir. 2015) (foreclosure not final until sale of property). And the same

parties—Ms. Malden and Bank of America—were opposing litigants in both cases.

       As for the second requirement, the current case and the foreclosure suit involve

the same "cause of action" as Illinois claim preclusion law uses that term. Separate

claims are considered part of the same cause of action for purposes of claim preclusion

if they arise from a single group of operative facts, even if different theories of relief are

involved. See Huon v. Johnson & Bell, Ltd., 757 F.3d 556, 558 (7th Cir. 2014) (applying

Illinois law). Both the state-court foreclosure suit and Ms. Malden's current suit arise

from the same group of facts, specifically the execution and performance of the note

and mortgage.

       More to the point, "Illinois preclusion law bars a party from raising a claim in a

subsequent proceeding that would have constituted a defense or counterclaim in a prior

action if the successful prosecution of the later claim would nullify rights established by

the prior action." Henry v. Farmer City State Bank, 808 F.2d 1228, 1235 (7th Cir. 1986).

As in Henry, Ms. Malden's "allegations of fraud . . ., if substantiated, would have been a

complete defense to the foreclosure proceedings." Id. Having failed to assert those



                                               4
allegations in state court, Ms. Malden cannot, in effect, attack the state court judgment

by filing a fresh suit based on the same facts. See also, e.g., Whitaker v. Ameritech

Corp., 129 F.3d 952, 957 (7th Cir. 1997) (precluding a defendant from pursuing a

federal RICO claim based on fraudulent billing following an adverse state court

judgment for failing to pay the same bills).

                                       Conclusion

       For the reasons stated above, the Court grants defendants' motion to dismiss

[dkt. no. 11] and directs the Clerk to enter judgment dismissing this case with prejudice.

Date: December 30, 2019

                                                   ________________________________
                                                        MATTHEW F. KENNELLY
                                                        United States District Court




                                               5
